


110 HR 7109 IH: To prohibit the Secretary of the Interior from

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7109
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the Secretary of the Interior from
		  authorizing commercial finfish aquaculture operations in the Exclusive Economic
		  Zone.
	
	
		1.Prohibition on authorizing
			 finfish aquaculture in the EEZNotwithstanding any other provision of law,
			 the Secretary of the Interior may not issue any permit or in any other way
			 authorize any person to conduct commercial finfish aquaculture operations in
			 the Exclusive Economic Zone of the United States (as established by
			 Proclamation Numbered 5030, dated March 10, 1983).
		
